Per Curiam,
The controlling question in this appeal is whether the balance of the purchase-money due on the articles of agreement for the sale of the surface of the farm between Peter Whitehead, the testator, and his son, Edward G. Whitehead, was an advancement under the terms of the former’s will, and we agree with the learned court below that it was not an advancement and that the executors should be surcharged with said balance due under the terms of the agreement.
The decree is affirmed on that part of the auditing judge’s opinion, printed in the reporter’s notes sustaining the fourth exception to the account of the executors, raising the question involved.